                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 CRAIG WILSON, et al.                                 )   CASE NO.: 4:20CV794
                                                      )
                                                      )
                Petitioners,                          )   JUDGE JAMES S. GWIN
                                                      )
         v.                                           )
                                                      )
 MARK WILLIAMS, Warden of Elkton                      )
 Federal Correctional Institution, et al.,            )   PROPOSED STIPULATED PROTECTIVE ORDER
                                                      )
                Respondents.                          )
                                                      )



       This matter is before the Court upon the request of the parties for the protection of certain

information and materials disclosed in this litigation that is confidential, privileged, and/or

otherwise protected by law from public disclosure, The parties request, and the Court agrees, to

enter this Stipulated Protective Order pursuant to Rule 26(c) of the Federal Rules of Civil

Procedure and 5 U.S.C. § 552a(b)(11), for the purpose of assuring the protection and

confidentiality of such information and materials.

   NOW, THEREFORE, THE PARTIES stipulate, and the Court ORDERS, the following:

   1. Scope: This Order applies to all materials and information that will be produced or

       disclosed during this proceeding captioned Craig Wilson, et al. v. Mark Williams,

       Warden of Elkton Federal Correctional Institution, et al., Case No. 4:20-cv-00794 (“the

       Litigation”), including all copies, excerpts, summaries, or compilations thereof, whether

       revealed in a document, deposition, other testimony, discovery response or otherwise, by

       any Party to this Litigation (the “Producing Party”) to any other party or parties (the

                                                                                          GOVERNMENT
                                                  1                                         EXHIBIT

                                                                                                  A
   “Receiving Party”). This Protective Order is binding upon all the parties to this

   Litigation, including individuals, attorneys, principals, agents, experts, consultants,

   representatives, employees, and others as set forth in this Protective Order.

   Notwithstanding anything to the contrary, nothing in this Order shall restrict the lawful

   use or disclosure of documents or information legitimately obtained independently of

   discovery, testimony, or Court-ordered disclosure by parties in these proceedings.

2. Form and Timing of Designation: Prior to the production or disclosure of materials or

   information, a party shall designate all materials that are confidential and restricted in

   disclosure under this Order (“Confidential Information”) by stamping either

   “ATTORNEY’S EYES ONLY – SUBJECT TO A PROTECTIVE ORDER” or

   “CONFIDENTIAL – SUBJECT TO A PROTECTIVE ORDER” on the material in a

   manner that will not interfere with the legibility of the document or material. The Parties

   agree that they shall designate as Confidential Information only such documents or

   information that would otherwise be shielded by the Privacy Act or other applicable law.

   Applying such marking to a document does not, in itself, alter pre-existing statutory

   protections governing the document. The Parties agree that the designation of

   Confidential Information is expected and intended to be applied consistently with

   applicable law. The parties agree that if only a portion of a document contains

   Confidential Information and that information is not inextricably intertwined with the

   remainder of the document, the Producing Party will produce a redacted version of the

   document and an unredacted version of the document. The unredacted version of the

   document will be marked with the appropriate confidentiality designation. A party will

   mark a document “ATTORNEY’S EYES ONLY – SUBJECT TO A PROTECTIVE



                                             2
   ORDER” only if it contains law-enforcement sensitive information (defined as

   information, the disclosure of which could reasonably be expected to interfere with law

   enforcement activities or proceedings), proprietary trade secret information, personal

   information whose disclosure could reasonably be expected to constitute an unwarranted

   invasion of personal privacy, private commercial business or financial information,

   highly sensitive personally identifying information, personal medical information, or

   information otherwise protected by the Privacy Act, 5 U.S.C. § 552(a). A party will mark

   a document “CONFIDENTIAL – SUBJECT TO A PROTECTIVE ORDER” only if the

   Producing Party in good faith believes its disclosure could reasonably be expected to

   constitute an unwarranted invasion of personal privacy. but is not entitled to an

   “ATTORNEY’S EYES ONLY” designation. If a party produces electronic information

   (“ESI”) that cannot itself be marked with one of these two designations, the party shall

   place the applicable designation on the physical media used to produce the ESI or in the

   title of any secure server, link, or file used to produce the ESI.

3. Inadvertent Production: If a party inadvertently produces any document(s), material,

   information or ESI without a confidentiality designation, that does not, standing alone,

   forfeit the right of a party to later stamp the document(s), material, information or ESI

   with a confidentiality designation and obtain for it the full protections of this Order. No

   party shall be found to have violated this Order for failing to maintain the confidentiality

   of material during a time when that material has not been designated Confidential

   Information, even where the failure to designate was inadvertent and where the material

   is subsequently designated Confidential Information.




                                              3
4. Authorized Use: Documents, materials, information and/or ESI designated

   “ATTORNEY’S EYES ONLY – SUBJECT TO A PROTECTIVE ORDER” or

   “CONFIDENTIAL – SUBJECT TO A PROTECTIVE ORDER” shall not be used or

   disclosed by the parties, counsel for the parties, or any other authorized persons or

   entities identified in Paragraph 5 for any purpose whatsoever, other than to mediate,

   settle, prosecute, or defend the above-captioned litigation.

5. Authorized Individuals: Documents, materials, information, and/or ESI designated

   “ATTORNEY’S EYES ONLY – SUBJECT TO PROTECTIVE ORDER” shall be

   available only to (a) counsel of record for the parties in the Litigation; (b) secretaries,

   legal assistants, paralegals, and other employees or agents of such counsel assigned to

   assist such counsel in the Litigation who have a specific need to know such information;

   (c) court reporters in the Litigation, the judge and his/her employees or clerks working on

   the Litigation; (d) consulting or testifying experts engaged by counsel to assist such

   counsel in the Litigation, including such experts’ staff who have a specific need to know

   such information; (e) any person who reasonably identifies him or herself as counsel for a

   class member or putative class member, including secretaries, legal assistants, paralegals,

   and other employees or agents of such counsel but only information regarding their

   specific client; and/or (f) any counsel, vendor, or other entity tasked with compiling

   records for the purposes of tracking the inclusion of individuals into the putative class

   and/or assisting such individuals with locating counsel for representation reasonably

   related to the Litigation, including secretaries, legal assistants, paralegals, and other

   employees or agents of such counsel, vendor, or entity who have a specific need to know.

   Documents, materials, information, and/or ESI designated “CONFIDENTIAL –



                                              4
SUBJECT TO PROTECTIVE ORDER” shall not be disclosed to any third person or

entity except those persons and entities identified in sections 5(a)-(f) above and: (g)

parties in this Litigation, class members, putative class member, but only to the extent

that the information is about that individual, and with the exception of law enforcement

sensitive information; (h) any witness or prospective witness in this action who counsel

believe in good faith have a need to be shown such information, but only for purposes of

testimony or preparation of testimony in this case, including testimony by deposition,

declaration, or affidavit. Any person to whom disclosure is made shall be bound by the

terms of this Order. Confidential Information shall not be communicated to the

unauthorized persons or entities in any way or form. Counsel shall take measures to

prevent unauthorized disclosure of Confidential Information. Prior to receipt of any

Confidential Information provided pursuant to this Order, any third person or entity—

defined as any person other than those described in sections (a)-(c) above in this

Paragraph, authorized pursuant to the terms of this Order receiving the materials shall

sign the “Acknowledgement of Protective Order” attached hereto. A copy of the signed

“Acknowledgement of Protective Order” shall be retained by counsel for the party

disclosing the Confidential Information to the authorized third person or entity. The

signed “Acknowledgement of Protective Order” shall be retained by counsel until the

above-captioned case is conclusively resolved. At any time after this Protective Order is

issued, any party may request of any other party in writing a copy of any or all such

acknowledgments. The party to whom the request is directed shall provide copies of such

acknowledgments to the requesting party within ten business days. However, a party is

not required to disclose specific acknowledgments prior to the conclusion of the litigation



                                          5
   if doing so would reveal attorney work product or reveal expert or consulting witnesses

   who have not yet been required to be disclosed by the rules governing the case, provided

   that all acknowledgments that have been withheld will be provided within thirty days of

   the conclusion of the Litigation or any appeal therefrom by settlement, dismissal, or final

   judgment, or when the time for all appeals has expired, whichever is longer.

   Notwithstanding the foregoing, nothing in this Order prohibits or limits in any way, the

   otherwise lawful use and/or disclosure of Confidential Information by the Producing

   Party.

6. Copies: Prior to providing Confidential Information, including documents and/or ESI, to

   an authorized person or entity under Paragraph 5, all copies shall be marked with the

   applicable designation if the designation does not already appear on the copy. All such

   copies shall thereafter be entitled to the protection of this Order.

7. Filing and Admission into Evidence: If any party desires to file any document, record,

   information or other material that has been designated as CONFIDENTIAL –

   ATTORNEY’S EYES ONLY or CONFIDENTIAL – SUBJECT TO A PROTECTIVE

   ORDER and that is not otherwise authorized to be filed under seal by statute or court

   rule, such party shall first seek and obtain an order pursuant to Loc. R. 5.2 authorizing

   such filing under seal. Neither this Stipulated Protective Order nor any other sealing

   order constitutes blanket authority to file documents under seal. If a document has been

   redacted as provided herein, only the redacted Confidential Information is subject to

   sealing. To the extent that a brief, memorandum or pleading references any information

   or material marked as CONFIDENTIAL – ATTORNEY’S EYES ONLY or

   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER, then the brief, memorandum



                                              6
   or pleading shall refer the Court to the particular material filed under seal without

   disclosing the contents of any Confidential Information. If, however, the Confidential

   Information must be intertwined within the text of the document, a party shall timely

   move the Court for leave to file both a redacted version for the public docket and an

   unredacted version for sealing. Prior to introducing or disclosing any material or

   information that has been designated as CONFIDENTIAL - ATTORNEY’S EYES

   ONLY or CONFIDENTIAL – SUBJECT TO A PROTECTIVE ORDER in any public

   hearing, argument or trial, the disclosing party shall first notify the Court and the

   Producing Party of such intended disclosure to allow for appropriate objections by the

   Producing Party and appropriate protections as may be ordered by the Court.

   Notwithstanding anything herein, the hearing, argument, or trial will be public in all

   respects, absent further order from the Court. Further, nothing in this Order affects the

   admissibility into evidence of any Confidential Information provided pursuant to this

   Order and this Order does not constitute a waiver by any party of any right to object to

   the admission into evidence or into the formal record in the Litigation of any Confidential

   Information.

8. Admissibility: Nothing herein shall be construed to affect in any manner the

   admissibility at trial or any other court proceeding of any document, testimony, or other

   evidence. Nothing herein shall alter, waive, modify, or abridge any right, privilege, or

   protection otherwise available to any party with respect to the discovery of matters,

   including but not limited to any party’s right to assert the attorney-client privilege, the

   attorney work product doctrine, or other privileges, or any party’s right to contest any

   such assertion.



                                             7
9. De-Designation of Confidential Information: At any time, any party may formally

   challenge with the Court the designation of any document, material, information or ESI

   as “ATTORNEY’S EYES ONLY – SUBJECT TO PROTECTIVE ORDER” or

   “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER.” However, before filing

   any such motions or objections with the Court, the objecting party shall make a good-

   faith effort to meet and confer with the Producing Party in order to resolve the objection

   by agreement. If the parties agree to remove a designation, the Producing Party shall put

   such agreement in writing and re-produce the document, material, information or ESI

   without the designation. Entry of this Order and compliance with its terms does not

   constitute an admission that any particular document does in fact contain Confidential

   Information. None of the parties to this Order shall be obligated to challenge the

   propriety of the confidential nature of any document, testimony, or other information, and

   a failure to do so shall not preclude any subsequent objection to such designation or

   motion to seek permission to disclose such document, testimony, or other information to

   persons not referred to in this Order, or from otherwise seeking to modify the provisions

   of this Order.

10. Improper Disclosure: If a Receiving Party learns that, by inadvertence or otherwise, it

   has disclosed Confidential Information to any person or in any circumstance not

   authorized under this Stipulated Protective Order, the Receiving Party must immediately:

   (a) notify in writing the Designating Party of the unauthorized disclosures, (b) use its best

   efforts to retrieve all unauthorized copies of the Confidential Information, and (c) inform

   the person or persons to whom unauthorized disclosures were made of all the terms of

   this Order. An authorized possessor of Confidential Information will not be deemed to



                                             8
   have violated this Order by communicating Confidential Information to anyone

   reasonably representing to be an authorized recipient of Confidential Information under

   circumstances and for purposes of which disclosure would be permitted, even if the

   recipient is not in fact the person they represent to be. Any party that becomes aware of

   or reasonably suspects efforts to obtain Confidential Information via fraud or deception

   will promptly communicate its knowledge or concerns to the opposing party via its

   attorneys. Disclosure of Confidential Information to any unauthorized person or entity

   shall subject the disclosing person or entity to such sanctions and remedies as the Court

   may deem appropriate, including the power to hold parties or other violators of this Order

   in contempt. All other remedies available to any person(s) injured by a violation of this

   Order are fully reserved

11. Obligations on Conclusion of Litigation: Confidential Information shall at all times

   remain the property of the Producing Party. Unless otherwise agreed upon or ordered,

   this Order shall remain in force after dismissal or entry of final judgment not subject to

   further appeal. Within thirty days after dismissal or entry of final judgment not subject to

   further appeal, and except as otherwise prohibited by federal law or, if applicable and not

   in conflict with federal law, Ohio law, all Confidential Information and copies thereof

   shall be destroyed, or returned to counsel of record for the Producing Party, except as

   otherwise agreed by the Producing Party, and with the exception of documents filed with

   the Court, including those filed under seal. To the extent all Confidential Information has

   been redacted from a document, this paragraph does not apply to the redacted document.

   Notwithstanding the above requirements to return or destroy documents, counsel may

   retain attorney work product, but it shall continue to be subject to this Order. After



                                             9
       dismissal or entry of final judgment not subject to further appeal, the Clerk may elect to

       return or, after notice, destroy documents filed under seal or offered at trial.



       The undersigned, on behalf of themselves and their respective clients, hereby stipulate the

   foregoing.



[INSERT SIGNATURE BLOCKS UPON AGREEMENT]



       Upon review of the foregoing Stipulated Protective Order submitted by the parties, the

same is hereby approved.

       IT IS SO ORDERED.




JUDGE JAMES S. GWIN                                                   DATE




                                                 10
